AMENDMENT NO. 1 TO THE CONSULTING AGREEMENT AND MUTUAL GENERAL RELEASE

 

This AMENDMENT NO. 1 TO THE CONSULTING AGREEMENT AND MUTUAL GENERAL RELEASE (the
“Amendment”) is entered into on October 14, 2013, by and between Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), and Louis
Bélanger-Martin, for himself and his heirs, successors and assigns
(collectively, “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive entered into a Consulting Agreement and
Mutual General Release dated as of October 2, 2013 (the “Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Agreement as provided in
this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
promises and agreements hereinafter set forth, the mutual benefits to be gained
by the performance thereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and accepted, the
parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

Section 1.                Defined Terms. Capitalized terms used herein, unless
otherwise defined herein, have the meanings ascribed to them in the Agreement.

 

Section 2.                Amendment to Section 2(c). Section 2(c) of the
Agreement is deleted in its entirety and replaced with the following text:

 



 

 

 

 

“(c) The parties acknowledge that, following the date of this Agreement, the
Company may seek to raise at least $25 million in equity capital (a “Fund
Raising”) through the public or private sale of shares of its common stock, par
value $0.0001 per share (the “Common Stock”). If the Company completes such a
Fund Raising on or before December 31, 2013, on the consummation thereof (the
“Equity Sale Closing Date”), Executive shall have the option to receive either a
payment of (i) $3 million in cash or (ii) a combination of (A) $1 million in
cash and (B) that number of fully vested shares of Common Stock (the “Issued
Shares”) determined by dividing (x) $2 million by (y) the volume weighted
average closing price per share of Common Stock, as traded on The Nasdaq Stock
Market (the “Nasdaq”) over the thirty (30) trading days immediately prior to the
Equity Sale Closing Date (the “Actual VWAP”); provided, however, that in the
event that the Actual VWAP is less than $8.00 per share, clause (y) above shall
be deemed to be $8.00 per share (the “VWAP Floor”) and, in addition, the Company
shall pay in cash to Executive an amount equal to (A) $2 million, less (B) the
product of (i) 250,000 and (ii) the Actual VWAP. Notwithstanding anything to the
contrary contained herein, in no event shall the aggregate number of shares of
Common Stock that may be issued hereunder exceed 19.9% of either (a) the total
number of shares of Common Stock outstanding on the date of the Agreement or (b)
the total voting power of the Company’s securities outstanding on the date of
the Agreement that are entitled to vote on matters voted on by holders of the
Common Stock, unless and until the Company has obtained the approval of its
stockholders as required by the applicable rules of Nasdaq for issuances of
shares in excess of such amount; provided, however, that any such excess will be
paid by the Company in cash. Executive shall notify the Company whether he has
elected option (i) or (ii) above within five business days after the Equity Sale
Closing Date and, if he fails to do so, will be deemed to have elected option
(i). Following the Equity Sale Closing Date, if Executive chooses alternative
(c)(ii) above, then the Company will issue the Issued Shares under the Company’s
2013 Equity Incentive Plan (the “Plan”). Within five (5) business days of the
issuance thereof, the Company will file a registration statement with the
Securities and Exchange Commission (the “SEC”) with respect to the Issued
Shares, which shall allow for the resale of the Issued Shares by Executive in
accordance with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the Company will diligently pursue the effectiveness of
such registration statement. Executive will agree that the Issued Shares shall
be subject to a lock-up that prohibits the sale of such shares for a period of
one (1) year from the date of issuance. Such restriction on the sale of the
Issued Shares shall be in addition to any and all other restrictions imposed on
such sale by the Securities Act and the rules and regulations thereunder.
Notwithstanding the above, if the Equity Sale Closing Date does not occur prior
to January 1, 2014, then the Company’s obligation set forth above in this
subsection (c) shall terminate and have no further force or effect and, on or
prior to January 5, 2014, the Company shall promptly issue to Executive 300,000
fully vested shares of Common Stock (the “2014 Shares”). The Company will issue
the 2014 Shares under the Plan. Within five (5) business days of the issuance
thereof, the Company will file a registration statement with the SEC with
respect to the 2014 Shares, which shall allow for the resale of the 2014 Shares
by Executive in accordance with the requirements of the Securities Act, and the
Company will diligently pursue the effectiveness of such registration statement.
If so issued, Executive agrees that the 2014 Shares shall be subject to a
lock-up that prohibits the sale of such shares for a period of six (6) months
from the date of issuance (in addition to any and all other restrictions imposed
on such sale by the Securities Act and the rules and regulations thereunder) and
Executive will not sell more than 15,000 of the 2014 Shares per trading day of
the Nasdaq following the registration thereof. In that regard, Executive’s sale
of any portion of the 2014 Shares shall be subject in all instances to any and
all other restrictions imposed on such sale by the Securities Act and the rules
and regulations thereunder. The Company will prepare and file with the SEC the
initial notice of issuance of the Issued Shares or the 2014 Shares, as the case
may be, to Executive required by Section 16 (“Section 16”) of the Securities
Exchange Act of 1934, as amended, provided that all other forms required to be
filed by Executive pursuant to Section 16 shall be the responsibility of
Executive unless such forms are routinely prepared and filed by the Company on
behalf of the Company’s officers and directors. In connection with the
transactions contemplated by this Agreement, Executive has agreed to relinquish
his right to options to purchase 400,000 shares of Common Stock of the Company
issued to him on or about February 19, 2013 (the “February 2013 Options”). On
Executive’s receipt of the compensation payable under this subsection (c), and,
in the case of the 2014 Shares, the effectiveness of any registration statement
covering the resale thereof, Executive shall expressly relinquish his right to
options to purchase the remaining 350,000 shares of Common Stock underlying the
February 2013 Options.”

 

Section 3.                Effect of Amendment. Except as explicitly amended by
the terms of this Amendment, the terms of the Agreement shall remain in effect
and are unchanged by this Amendment.

 

[Signature Page Follows]

 

 

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed, all as of the day and year first above written.

 

COMPANY:

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

By: /s/ David Davis

Name: David Davis

Title: Chief Financial Officer

 

EXECUTIVE:

 

/s/ Louis Bélanger-Martin

Name: Louis Bélanger-Martin

 





 

